
	

113 SRES 364 IS: Expressing support for the internal rebuilding, resettlement, and reconciliation within Sri Lanka that are necessary to ensure a lasting peace.
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 364
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2014
			Mr. Inhofe (for himself, Mr. Cornyn, Mr. Hatch, Mr. Barrasso, Mr. Blunt, Mr. Manchin, Mr. Sessions, Mr. Boozman, Mr. Crapo, Ms. Collins, and Mr. Enzi) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing support for the internal rebuilding, resettlement, and reconciliation within Sri Lanka
			 that are necessary to ensure a lasting peace.
	
	
		Whereas May 19, 2014, marks the 5-year anniversary of the end of the 26-year civil war between
			 the Liberation Tigers of Tamil Eelam (LTTE) and the Government of Sri
			 Lanka;Whereas the people of Sri Lanka suffered greatly as a result of this conflict, the impact and
			 aftermath of which has been felt by all, especially by women, children,
			 and families;Whereas the Government of Sri Lanka established a Lessons Learnt and Reconciliation Commission (LLRC) to report whether any person, group, or institution directly or indirectly bears
			 responsibility for incidents that occurred between February 2002 and May
			 2009 and to recommend measures to prevent the recurrence of such incidents
			 in the future and promote further national unity and reconciliation among
			 all communities;Whereas the LLRC report was presented to the Sri Lankan Parliament on December 16, 2011, and
			 officially translated into Sinhala and Tamil on August 16, 2012;Whereas the LLRC report acknowledges important events and grievances that have contributed to
			 decades of political violence and war in Sri Lanka and makes constructive
			 recommendations on a wide range of issues, including the need to credibly
			 investigate widespread allegations of extrajudicial killings; enforced
			 disappearances; intentional targeting of civilians and noncombatants;
			 demilitarizing the north and the country as a whole; reaching a political
			 settlement with minority communities on the meaningful decentralization of
			 power; and promoting and protecting the right to freedom of expression for
			 all through the enactment of a right to information law and additional
			 rule of law reforms;Whereas the Government of Sri Lanka developed the National Plan of Action to implement the
			 recommendations of the LLRC and has made significant progress within
			 limited time in the implementation of the National Plan of Action, notably
			 in the areas of demining, rehabilitation of ex-combatants, resettlement of
			 displaced persons, improvements of infrastructure and social services in
			 the North and East, as well as investigations into complaints regarding
			 persons who have disappeared during the war;Whereas there have been reports of attacks on places of worship and restrictions on the media in
			 several places in Sri Lanka;Whereas the Government of Sri Lanka expressed its commitment to address the needs of all ethnic
			 groups and has recognized the necessity of a political settlement and
			 reconciliation for a peaceful and just society, which is a long-term
			 process that will need to be driven by the people of  Sri Lanka
			 themselves;Whereas the September 21, 2013, elections in Sri Lanka for the Northern, Central, and North
			 Western Provincial Councils were an important step in fulfilling this
			 commitment;Whereas these elections were made possible through a sustained effort by the Government of Sri
			 Lanka to restore infrastructure in the North and put in place a system for
			 the conduct of the elections;Whereas the elections allowed the people of the North of Sri Lanka to exercise their political
			 rights that had been withheld from them for more than 20 years by the
			 Liberation Tigers of Tamil Eelam (LTTE) and resulted in a clear victory
			 for the provincial wing of the Tamil National Alliance;Whereas Sri Lanka is enjoying rapid economic growth as an important hub for shipping transport,
			 technology, and tourism in the South Asia region;Whereas Sri Lanka is of great strategic importance to the United States, due to its location,
			 deep-water ports, and proximity to the world’s busiest shipping lanes, an
			 importance noticed and pursued by other significant powers; andWhereas Sri Lanka seeks to be a key United States partner in the fight against terrorism and Indian
			 Ocean piracy: Now, therefore, be it
		
	
		That the Senate—(1)calls upon the President to develop a comprehensive and well balanced policy towards Sri Lanka that
			 reflects United States interests, including respect
			 for human rights, democracy, and the rule of law, as well as economic and
			 security interests;(2)calls on the United States Government and the international community to assist the Government of 
			 Sri Lanka, with due regard to
			 its sovereignty, stability, and security, in establishing domestic
			 mechanisms to deal with any grievances arising from actions committed by
			 both sides during and after the civil war in Sri Lanka;(3)encourages the Government of Sri Lanka to put in place a truth and reconciliation commission
			 similar to the one adopted by South Africa to help heal the wounds of war,
			 taking into account the unique characteristics of the conflict and its
			 aftermath; and(4)urges the Government of Sri Lanka to improve religious and media freedoms and to bring to justice
			 those responsible for attacks on journalists and newspaper offices as well
			 as places of worship, regardless of religion.
			
